Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities:  
In claim 1 lines 4 and 8, “the fluid” should read -- the pressurized fluid -- for consistency. This also applies to claim 7 lines 5 and 9 and claim 14 line 3. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Imel et al. (U.S. 2018/0196446A1), in view of Quero et al. (U.S. 2020/0392802A1).
Regarding claim 1, Imel et al. disclose a fluid handling system (see figs. 1-2) suitable for injecting a pressurized fluid from a pump (114, refer to para 0035) that is driven by a motor (152, para 0036) into an oilfield network (see figs. 1-2), the system comprising: a manifold (110) fluidly connected to the pump (114), the manifold comprising: an inlet (128; para 0035: from the pump 114, fluid enters the manifold via flowline 128) for receiving the fluid from the pump (114); 
a plurality of outlets (outlet of line 134 leading into valve 140) downstream of and fluidly connected to the inlet (see fig. 1); and a plurality of valves (140) downstream of and fluidly connected, respectively, to the plurality of outlets (see fig. 1), each of the plurality of valves (140) configured to selectively open and close (para 0041: the actuator sends signals indicating which particular valve is open signifying that the valves are selectively opened and closed; also refer to para 0040) to regulate a flow of the fluid from the plurality of outlets to a plurality of wells (116) fluidly connected, respectively, to the plurality of valves (140); and 
a controller (168, fig. 2 and refer to para 0040) configured to: receive a plurality of flow rate values of the plurality of wells (para 0040: the controller 168 monitors fluid flow rate across the manifold system 110 and is capable of receiving a plurality of flow rate values of the plurality of wells); determine a plurality of duty cycles for the plurality of valves (para 0044, 0049, and 0050: the controller 168 may adjust the valves from an opened position to a closed position or vice-versa to obtain a particular valve configuration); control the plurality of valves so that only one of the plurality of valves is controlled open at a given time (refer to para 0051, 0055, 0056, 0060: an operator send a request to the controller 168 to manipulate a valve at any given time; also refer to para 0082 and 0114). 
However, Imel et al. fail to teach the plurality of valves being an electric valves and determine the plurality of duty cycles based on the plurality of flow rate values; and determine a schedule for the plurality of duty cycles. 
Quero et al. teach a wellbore treatment system (100) located at surface (see fig. 1). Individual flow control of flow from fluid source (FC1, FC2, FC3) to pumps (136 and 138) is accomplished by electronically actuated valves (130, 132, 134). Controller (120) determines a plurality of duty cycles  based on flow rate values (para 0026-0029: each electronically actuated valve receives valve position instructions from data controller 120, the valve positioning instructions comprise modifying the flow rate from the fluid sources FC1, FC2, FC3 based on different treatment procedures in database 146).  A scheduler (128). A scheduler (128) generates a flow control schedule, wherein the schedule includes valve positioning at specific timing pointes to implement relative timing of the valves (para 0030-0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plurality of valves of Imel et al. with electric valves, as taught by Quero et al. so that operations of opening and closing of the valves can be done remotely. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Imel et al. to include determining the plurality of duty cycles based on the plurality of flow rate values and determine a schedule for the plurality of duty cycles, as taught by Quero et al., for optimizing the mixing of the treatment fluid and the treatment operation of the plurality of wells. 
Regarding claim 7, Imel et al. disclose a fluid handling system (see figs. 1-2) suitable for injecting a pressurized fluid from a pump (114, refer to para 0035) that is driven by a motor (152, para 0036) into an oilfield network (see figs. 1-2), the system comprising: a pump (114) having a motor (152); a manifold (110) fluidly connected to the pump (114), the manifold (110) comprising: an inlet (128; para 0035: from the pump 114, fluid enters the manifold via flowline 128) for receiving the fluid from the pump (114); 
a plurality of outlets (outlet of line 134 leading into valve 140) downstream of and fluidly connected to the inlet (see fig. 1); and a plurality of valves (140) downstream of and fluidly connected, respectively, to the plurality of outlets (see fig. 1), each of the plurality of valves (140) configured to selectively open and close (para 0041: the actuator sends signals indicating which particular valve is open signifying that the valves are selectively opened and closed; also refer to para 0040) to regulate a flow of the fluid from the plurality of outlets to a plurality of wells (116) fluidly connected, respectively, to the plurality of valves (140); and 
a controller (168, fig. 2 and refer to para 0040) configured to: receive a plurality of flow rate values of the plurality of wells (para 0040: the controller 168 monitors fluid flow rate across the manifold system 110 and is capable of receiving a plurality of flow rate values of the plurality of wells); determine a plurality of duty cycles for the plurality of valves (para 0044, 0049, and 0050: the controller 168 may adjust the valves from an opened position to a closed position or vice-versa to obtain a particular valve configuration); 
control the plurality of valves so that only one of the plurality of valves is controlled open at a given time (refer to para 0051, 0055, 0056, 0060: an operator send a request to the controller 168 to manipulate a valve at any given time; also refer to para 0082 and 0114), detect a failed one of the plurality of valves based on an increase of a parameter (para 0097: the controller 168 can detect malfunctioning valves based on valve response timing for opening and closing of the valves). 
However, Imel et al. fail to teach the plurality of valves being an electric valves and determine a schedule for the plurality of duty cycles. 
Quero et al., as previously discussed, teach a wellbore treatment system (100) located at surface (see fig. 1). Individual flow control of flow from fluid source (FC1, FC2, FC3) to pumps (136 and 138) is accomplished by electronically actuated valves (130, 132, 134). Controller (120) determines a plurality of duty cycles  based on flow rate values (para 0026-0029: each electronically actuated valve receives valve position instructions from data controller 120, the valve positioning instructions comprise modifying the flow rate from the fluid sources FC1, FC2, FC3 based on different treatment procedures in database 146).  A scheduler (128). A scheduler (128) generates a flow control schedule, wherein the schedule includes valve positioning at specific timing pointes to implement relative timing of the valves (para 0030-0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plurality of valves of Imel et al. with electric valves, as taught by Quero et al. so that operations of opening and closing of the valves can be done remotely. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Imel et al. to include determining a schedule for the plurality of duty cycles, as taught by Quero et al., for optimizing the mixing of the treatment fluid and the treatment operation of the plurality of wells. 
Regarding claim 13, the combination of Imel et al. and Quero et al. teach all the features of this claim as applied to claim 7 above,  Imel et al. further disclose wherein the failed one of the plurality of electric valves fails to a closed position (para 0097: the alarm indicates that the valve fails to a closed or open position). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imel et al. (U.S. 2018/0196446A1), in view of Quero et al. (U.S. 2020/0392802A1) as applied to claim 1 above, and further in view of Shenoy et al. (U.S. 10145224B1).
Regarding claim 2, the combination of Imel et al. and Quero et al. teach all the feature of this claim as applied to claim 1 above; Imel et al. further disclose wherein the controller (168) is configured to receive information (refer to para 0040).
However, the combination of Imel et al. and Quero et al. fail to teach configuration of the motor as one of a fixed speed motor and a variable speed motor.  
Shenoy et al. teach that controlling the speed and rotational force of a motor, wherein the output speed can be changed, referred to as variable speed, or when operating at one speed, referred to as fixed speed. Varying the speed of the motor can allow the operator to compensate for changes in process variable and can also save energy (refer to col. 4 lines 4-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Imel et al. and Quero et al. have configuration of the motor as one of a fixed speed motor and a variable speed motor, as taught by Shenoy et al. to allow the operator to compensate for changes in process variable and energy saving. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imel et al. (U.S. 2018/0196446A1), in view of Quero et al. (U.S. 2020/0392802A1) as applied to claim 1 above, and further in view of H.H. Fisher, JR (U.S. 2815925). 
Regarding claim 6, the combination of Imel et al. and Quero et al. teach all the feature of this claim as applied to claim 1 above; Imel et al. further disclose wherein the controller is configured to detect a failed one of the plurality of electric valves based on an increase of a parameter (para 0097: the controller 168 can detect malfunctioning valves based on valve response timing for opening and closing of the valves).
However, the combination of Imel et al. and Quero et al. fail to teach the parameter being one of motor current and fluid pressure downstream of an outlet of the pump.  
H.H. Fisher, JR teach that in manipulating valves between open and closed position where high fluid pressure differential is present results in failure of the valve mechanism (refer to col. 1 lines 20-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Imel et al. and Quero et al. to have the parameter being fluid pressure downstream of an outlet of the pump, since H.H. Fisher, JR teach that high fluid pressure differential results in failure  valves.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imel et al. (U.S. 2018/0196446A1), in view of Quero et al. (U.S. 2020/0392802A1) as applied to claim 7 above, and further in view of Nguyen et al. (U.S. 2017/0363088A1). 
Regarding claim 8, the combination of Imel et al. and Quero et al. teach all the feature of this claim as applied to claim 7 above; however, the combination of Imel et al. and Quero et al. fail to teach wherein the parameter is motor current.  
Nguyen et al. teach that motor current can be used to detect and event such as stress on a pump when the pump is operating against a closed valve (refer to para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Imel et al. and Quero et al. to use motor current as the parameter used to detect a failed one of the plurality of electric valves, since Nguyen et al. teach that motor current can be used to detect stress on a pump when the pump is operating against a closed valve. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imel et al. (U.S. 2018/0196446A1), in view of Quero et al. (U.S. 2020/0392802A1) as applied to claim 7 above, and further in view of H.H. Fisher, JR (U.S. 2815925) and Hopwood et al. (U.S. 2021/0115779A1).
Regarding claim 9, the combination of Imel et al. and Quero et al. teach all the feature of this claim as applied to claim 7 above; however, the combination of Imel et al. and Quero et al. fail to teach wherein the parameter is fluid pressure downstream of an outlet of the pump, and wherein a pressure sensor detects and outputs fluid pressure information.  
H.H. Fisher, JR teach that in manipulating valves between open and closed position where high fluid pressure differential is present results in failure of the valve mechanism (refer to col. 1 lines 20-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Imel et al. and Quero et al. to have the parameter being fluid pressure downstream of an outlet of the pump, since H.H. Fisher, JR teach that high fluid pressure differential results in failure  valves.
However, the combination of Imel et al., Quero et al., and H.H. Fisher, JR fail to teach wherein a pressure sensor detects and outputs fluid pressure information.  
Hopwood et al. teach a surface pump (144) with a pressure sensor (147) located on an outlet of the pump (144) to detect and output fluid pressure information (see fig. 1 and refer to para 0052). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Imel et al., Quero et al., and H.H. Fisher, JR to include a pressure sensor that detects and outputs fluid pressure information, as taught by Hopwood et al., for monitoring the treatment fluid pressure across the manifold and treatment fluid pressure being pumped downhole.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Imel et al. (U.S. 2018/0196446A1), in view of Shock et al. (U.S. 2020/0062580A1). 
Regarding claim 14, Imel et al. disclose a manifold (110, see fig. 1 and refer to para 0027) for use in a fluid handling system suitable for injecting a pressurized fluid (fluid from fluid source 112) from a pump (114) that is driven by a motor (152, para 0036) into an oilfield network (see fig. 1 and refer to abstract and para 0035), the manifold comprising: a manifold block (150) having an inlet (128; para 0035: from the pump 114, fluid enters the manifold via flowline 128) for receiving the fluid from the pump (114); a plurality of outlets (outlet of line 134 leading into valve 140) downstream of and fluidly connected to the inlet (128); and a plurality of valves (140) downstream of and fluidly connected, respectively, to the plurality of outlets (see fig. 1).  
However, Imel et al. is silent to the plurality of valves being an electric valves.
Shock et al. teach a surface manifold (38, fig. 2, para 0028) used in hydraulic fracturing operations (para 0002) comprising a plurality of valves  (44, see fig. 2 and refer to para 0031), wherein the valves may be electric valves (para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plurality of valves of Imel et al. with electric valves, as taught by Shock et al. so that operations of opening and closing of the valves can be done remotely. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Imel et al. (U.S. 2018/0196446A1), in view of Shock et al. (U.S. 2020/0062580A1) as applied to claim 14 above, and further in view of Howard et al. (U.S. 2006/0081378A1). 
Regarding claim 15, the combination of Imel et al. and Shock et al. teach all the features of this claim as applied to claim 14 above; Imel et al. further disclose wherein each of the plurality of electric valves is removably connected to the manifold block via a respective connector  such that each of the plurality of electric valves is independently removable from the manifold block. 
However, the combination of Imel et al. and Shock et al. is silent to each of the plurality of electric valves removably connected to the manifold block via a respective connector such that each of the plurality of electric valves is independently removable from the manifold block.
Howard et al. teach a removable valve assembly (550, fig. 5) connected to a fluid supply line (545) via connectors (571, 572, 573, see figs. 5-6 and refer to para 0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Imel et al. and Shock et al. to have each of the plurality of electric valves removably connected to the manifold block via a respective connector such that each of the plurality of electric valves is independently removable from the manifold block, as taught by Howard et al. so that the plurality of valves can be reused or replaced if damaged. 
Allowable Subject Matter
Claims 3-5, 10-12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672